Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first plane being continuous to the second plane and inclined relative to the exit portion (figure 7B), does not reasonably provide enablement for a third plane being continuous to the second plane and inclined relative to the exit portion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification describes the first plane (103a), second plane (103b), third plane (203a) and fourth plane (203b) of the extraction portion in figure 6b. As illustrated in the figure 6b, the first plane is continuous with the second plane and not continuous with the third plane. Figure 7B illustrates the first plane (103a) and fifth plane(103c) are continuous with the second plane (103b). Thus, one of ordinary skill in the art at the effective filing date of the claimed invention would not know how to make and/or use the claimed invention without endue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-27 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 15-17 recites “ a distance between the exit portion and a first position on the second plane at a first distance from the incidence portion is different from a  distance between the exit portion a second position on the second plane at a second distance from the incidence portion”. However, the second plane is parallel to the exit portion and not inclined. So the distance between the exit the plane and the surface is constant. Thus, the Examiner is unclear as to applicant’s intended meaning. 
Claim 21, lines 19-20 recite “along a direction perpendicular to the second plane and at the second distance, the first position is between the second position and third plane”.  The Examiner is unclear first position is between the second position and the third plane. 
Thus claim 21 is indefinite. Claims 22-27 and 39-41 inherit their indefiniteness from claim 21 for which they depend.
Claims 21-37 and 39-41 will be examined as best understood by the Examiner. 
(Note to applicant: After another review of the specification the Examiner believes that applicant is mixing two embodiments of the invention in claim 21. Figure 6b is a two-plane extraction member configuration which shows the optical element (200) with a third (203A) and fourth plane(203B) that is parallel and  connects via an adhesive at the boundary with the two-plane extraction portion (103) of the first plane (103A) and second plane (103B) respectively. Figure 7b is another embodiment of the extraction portion with a first (103A), second (103B) , fifth (103C) and sixth plane (103D). In the figure 7b embodiment, the fifth plane is continuous to the second plane and inclined with respect to the exit portion. And since the 103A-D is an inclined repeating pattern configuration of the extraction portion, then a first second- plane is different distance to the exit portion than the next second-plane along the extraction portion. Also, the specification appears to be silent on whether the optical member (200) in the figure 7b embodiment has planar surface (see figure 13) or includes a third plane (203A) and fourth plane (203B). )

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 23, 26-29,  35-37 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US8189263) in view of Miyashita et al (US6011602), further in view of Morota et al (CN1319779).
Regarding claim 21, Wang teaches a light guide member comprising:
an incidence portion (240, 220) to receive an image light (col. 5, lines 55-58);
an exit portion (245) to emit the image light to an outside of the light-guide member (col. 4, lines 1-10); and 
an extraction portion (210,225) configured to guide the image light to the exit portion (245) and extract the image light; and
wherein the extraction portion includes a plurality of structures, each structure including:
a first plane(vertically connected between 415 and 410) being inclined relative to the exit portion, a second plane (top 410) being continuous to the first plane and parallel to the exit portion (see figured 4a), and
a third plane (inclined 405) being continuous to the second plane (top 410) and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 4a), with each structure, the first plane is placed on an end of the second plane, which is closer to the incidence portion (240,220) than the other end of the second plane (see figure 2 and 4a), and a distance between the exit portion(245) and a first position on the second plane at a first distance from the incidence portion (220,240) is different from a distance between the exit portion (245) and a second position on the second plane at a second distance from the incidence portion (220,240), the second distance is longer than the first distance, and along a direction perpendicular to the second plane and at the second distance, the first position is between the second position and the third plane. 
However, Wang teaches the first plane is vertical to the exit portion and not inclined (i.e. like a right-angle trapezoidal structure); and Wang also fails to specifically disclose a distance between the exit portion and the second plane at a first distance from the incidence portion is different from a distance between the exit portion and the second plane at a second distance from the incidence portion, the second distance is longer than the first distance and along a direction perpendicular to the second plane and at the second distance, the first position is between the second position and the third plane.
	A trapezoidal coupler with two inclined surfaces in a direction different from each other is known in the art.
	In the same field of endeavor, Miyashita et al teaches a trapezoidal shape projection from a light coupler which include a plurality of structures, each structure including: a first plane(slanted first side) being inclined, a second plane (top ) being continuous to the first plane and parallel (see figures 10a-10b), and
a third plane (slanted second side) being continuous to the second plane (top) and inclined in a direction different from a direction in which the first plane being inclined (see figures10a-10bi; col. 15, lines 58-67 and col. 16, lines 1-16). Thus, Miyashita teaches a trapezoidal light output coupler with two inclined planes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang, to include the trapezoidal structure, as taught by Miyashita et al, in a light extraction portion to maintain uniform light intensity and provide ease of manufacturing. 
However, Wang-Miyashita combination fails to specifically disclose a distance between the exit portion and the second plane at a first distance from the incidence portion is different from a distance between the exit portion and the second plane at a second distance from the incidence portion, the second distance is longer than the first distance and along a direction perpendicular to the second plane and at the second distance, the first position is between the second position and the third plan.
	Morota et al teaches light guides with various extraction portions to provide uniform light output.
Morota et al teaches a light guide member comprising: an incidence portion (display light input) to receive an image light (figure 37); an exit portion (output of 71a) to emit the image light to an outside of the light-guide member (see figure 37); and an extraction portion (21-23) configured to guide the image light to the exit portion and extract the image light; and
wherein the extraction portion includes a plurality of structures, each structure including (see translation for figure 37):
a first plane(22) being inclined relative to the exit portion, a second plane (23) being continuous to the first plane and parallel to the exit portion (see figure 37), and a third plane (21) being continuous to the second plane and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 37 embodiment), with each structure, the first plane (21) is placed on an end of the second plane (23), which is closer to the incidence portion (light entrance portion) than the other end of the second plane (23), and 
a distance between the exit portion(output of 71a) and a first position on the second plane (23) at a first distance from the incidence portion is different (the 71a portion is inclined in figure 37) from a distance between the exit portion (output of 71a) and a second position on the second plane(23) at a second distance from the incidence portion, the second distance is longer (second end is a longer distance from the incident light) than the first distance (see figure 37 and entirety of translation), and along a direction perpendicular to the second plane and at the second distance, the first position is between the second position and the third plan (see figure 27). Morota teaches designing the extraction portion to have flat surfaces between inclined surfaces. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang-Miyashita, to include a waveguide with extraction portions designed to improve emission efficiency and light uniformity, as well as a slope surfaced to help with the compactness and angular distribution of the light.
Regarding claim 22, Wang teaches the light-guide member according to claim 21, wherein the extraction portion further includes another plane (plane between each trapezoid) between the plurality of structures (see figure 4a). Miyashita also teaches a plane space between each trapezoidal structure of the coupler (see figures 2 and 10a-10b).
Regarding claim 23, Wang teaches the light-guide member according to claim 21,
wherein in the extraction portion, the plurality of structures is adjacent to each other (see figure 4a and 2a).  Also see figures 2 and 10a-10b of Miyashita.
Regarding claim 26, Wang-Miyashita-Morota combination fails to specifically disclose the light-guide member according to claim 21, wherein a width of at least one second plane (top 410) of the extraction portion satisfies a conditional formula below:
0.5 mm < w < 3.0 mm,
where w is the width of the at least one second plane. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a range of values for the widths, since size/dimensions and angular orientation of the extraction portions determines specific transmission and reflectance behaviors, and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27-28, Wang fails to specifically disclose the light guide member according to claim 21, each of the second planes of the extraction portion have different widths (claim 27) or wherein each of the first planes of the extraction portion has different widths (claim 28) Miyashita further teaches the structures can have variable widths and height and thus a variable second and first planes (see figures 2, 10 and 11 for example).  Thus, Miyashita teaches a trapezoidal light output coupler with two inclined planes and couplers with variable dimensions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang, to include the varied structures, as taught by Miyashita et al, in a light extraction portion to maintain a desired uniform light intensity and provide ease of manufacturing. 
Regarding claim 29, Wang teaches the light-guide member according to claim 21, the light guide according to claim 1, wherein each of the first planes of the extraction portion of the light-guide member has a coating that reflects the image light (see col. 7, lines 1-5).
Regarding claim 35, Wang teaches a virtual image display device comprising: a light source to emit light (display light); the image display element (720) to receive the light emitted from the light source and output image light of a display image to be displayed as a virtual image;
a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element; and the light guide according to claim 21 to guide and emit the image light emitted from the collimator optical system (see figures 7 ).
Regarding claim 36 (New), the light-guide member according to claim 21, wherein a length of the first plane in the direction perpendicular to the second plane is different from a length of the third plane in the direction perpendicular to the second pane (Wang teaches the third plane has a portion of a perpendicular length different from the perpendicular length of the second plane) .
Regarding claim 37, Wang teaches the light-guide member according to claim 21, wherein a first angle (90 degrees) between the first plane and the second plane (410) is smaller than a second angle (greater than 90 degrees-see figure 4a) between the third plane (405) and the second plane (410).
Regarding claims 39-41,  Wang teaches HMD comprising the light guide member in an eye glass configuration (see figure 7 of Wang).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602) further in view of Morota et al (CN1319779) in view of Wang (US8665178)
Regarding claim 30, Wang-Miyashita-Morota combination fails to specifically disclose the light-guide member according to claim 29, wherein a reflective index of the coating of each of the first planes increases with distance from the reflective portion to each of the first planes.
In the same field of endeavor, Wang (US8665178) teaches the light guide according to claim 9, wherein a reflective index of the coating (224) of each of the first planes increases with distance from the reflective portion (118) to each of the first planes (col. 3, lines 55-67).
	Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to control the percentage of the reflected image light into the user’s viewing range.


Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602), further in view of Morota et al (CN1319779) in view of Pascal et al (US20100260455).
Regarding claim 31-32, Wang teaches a virtual image optical system comprising: and the light guide member according to claim 21; 
the image display element (720) to output image light of a display image; and a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element-see figure ; and wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 2a of Wang). The Wang –Miyashita-Morota combination fails to specifically disclose wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member.
In the same field of endeavor, Pascal teaches a virtual image optical system comprising: the light guide (1.5) according to claim 21; the image display element (1.1) to output image light of a display image; and a collimator optical system (1.2) to emit the image light output from the image display element (see figure 1) wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member and  wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functionally equivalent structure for inputting light into an eye guide system.
Regarding claim 33, Wang teaches he virtual image optical system according to claim 31, wherein the incidence portion (240,220) of the light-guide member projects beyond a plane of the exit portion (see figure 3). 
Regarding claim 34, Wang-Miyashita-Morota-Pascal combination fails to specifically disclose the virtual image optical system according to claim 31, wherein a F number of the collimator optical system satisfies conditional formula (1) below:(1) 1.5 < F number < 3.0. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a collimator with F-number that allows the image light impinge the light guide incident surface area with proper focus/image sharpness; and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (US7969531) teaches multi-function light guide. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH